—In a claim to recover damages for personal injuries, the claimant appeals from (1) an order and judgment (one paper) of the Court of Claims (Silverman, J.), dated November 25, 1992, which, after a trial on the issue of liability, granted the respondent’s motion to dismiss the claim on the merits, and (2) an order of the same court, dated March 3, 1992, which denied his motion pursuant to CPLR 4404 (b) to vacate the order and judgment.
Ordered that the appeal from the order and judgment is dismissed, as the order and judgment was superseded by the order dated March 3, 1992; and it is further,
Ordered that the order dated March 3, 1992, is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
We find no basis to disturb the trial court’s conclusion that the respondent was not liable under the circumstances of this case. Rosenblatt, J. P., Miller, Santucci and Florio, JJ., concur.